EXHIBIT 32.2 CERTIFICATION PURSUANT TO18 U.S.C. SS. 1350 AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 In connection with the Annual Report of GeneThera, Inc. (the "Company") on Form 10-K for the period ended December 31, 2011, as filed with the Securities and Exchange Commission (the "Report"), I, Tannya L. Irizarry, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. April 12, 2012 /s/ Tannya L. Irizarry Tannya L. Irizarry Chief Financial Officer (Interim) (Principal Financial/Accounting Officer)
